06/25/2020



                                                                                   Case Number: DA 20-0052




               IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 20-0052

 GARY AND CAROLYN KAUL,

                 Plaintiffs and Appellants,

          v.                                    GRANT OF EXTENSION

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,

                 Defendant and Appellee.


          Appellee State Farm Mutual Automobile Insurance Company (“State Farm”)

has requested a 30-day extension from July 6, 2020, up to and including August 5,

2020, to file its Response Brief in this matter. Good cause appearing therefore,

          IT IS HEREBY ORDERED that Appellee State Farm shall have until and

including August 5, 2020, within which to file its Response Brief.




                                                                        Electronically signed by:
3001878                                                                       Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 25 2020